NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 23 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JIYONG ZHAO,                                    No.    15-73716

                Petitioner,                     Agency No. A087-723-388

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 15, 2022**

Before:      SILVERMAN, WATFORD, and FORREST, Circuit Judges.

      Jiyong Zhao, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration

judge’s decision denying his application for asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”). We have jurisdiction under



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review for substantial evidence the agency’s factual findings,

applying the standards governing adverse credibility determinations under the

REAL ID Act. Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir. 2010). We

deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on inconsistencies between Zhao’s declaration and testimony as to whether

he worked again in China after being laid off in 2005, inconsistencies within his

testimony as to the names of the churches he attended in the United States, and a

lack of detail in his testimony about who was present at the house church when

Zhao was arrested. See Shrestha, 590 F.3d. at 1048 (concluding adverse credibility

determination reasonable under “the totality of circumstances”). Zhao’s

explanations for the inconsistencies do not compel a contrary conclusion. See Lata

v. INS, 204 F.3d 1241, 1245 (9th Cir. 2000). Thus, in the absence of credible

testimony, in this case, Zhao’s asylum and withholding of removal claims fail. See

Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Substantial evidence supports the agency’s denial of CAT relief because,

even if credible, Zhao failed to show it is more likely than not he would be tortured

by or with the consent or acquiescence of the government if returned to China. See

Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009); see also Wakkary v. Holder,

558 F.3d 1049, 1068 (9th Cir. 2009) (finding no likelihood of torture).


                                          2                                   15-73716
         We do not consider the information from country conditions reports that

Zhao references in his opening brief that is not a part of the administrative record

considered by the BIA. See Fisher v. INS, 79 F.3d 955, 963 (9th Cir. 1996) (en

banc).

         The temporary stay of removal remains in place until issuance of the

mandate.

         PETITION FOR REVIEW DENIED.




                                           3                                    15-73716